TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00570-CV



                   In re Academy of Careers and Technologies, Inc. d/b/a
                Academy of Careers and Technologies Charter School, Relator


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER


PER CURIAM

                On September 8, 2015, relator filed a petition for writ of injunction and a motion

for temporary relief. This Court grants the motion for temporary relief and hereby orders that the

trial court’s temporary injunction signed on September 3, 2015, remains in effect until further order

of this Court. The real parties in interest are ordered to submit a response to the petition for writ of

injunction by September 14, 2015.

                It is so ordered September 8, 2015.



Before Chief Justice Rose, Justices Pemberton and Field